Dear Mayor Aplin:
You have requested an opinion from this office regarding salary increases for the Mayor and Board of Aldermen. Specifically, you ask if the sitting board can raise the salary of the Mayor and the Board of Aldermen within their term of office.
Louisiana Revised Statute 33:404.1 states:
  The board of aldermen shall by ordinance fix the compensation of the mayor, aldermen, clerk, chief of police, and all other municipal officers. The board of aldermen may by ordinance increase or decrease their compensation and the compensation of any nonelected municipal officer and may increase the compensation of other elected officials. However, the board of aldermen shall not reduce the compensation of any elected official during the term for which he is elected.
Based on the above statute, the Board of Aldermen may increase the salary of elected officials which includes the Mayor and the Board members. After the adoption of the ordinance by the Board, the increase would become effective upon the date signed by the Mayor. Louisiana Attorney General Opinion No. 98-97.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact this office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ____________________ SUE MCNABB Assistant Attorney General
RPI:SM/sfj
DATE RELEASED: January 30, 2003